DETAILED ACTION
RESPONSE TO AMENDMENT
	The amendment and arguments filed on 10/30/20 are acknowledged.   Claims 2-6, 9, 11, 12, 15-19, and 24 are canceled.  Claim 14 is withdrawn.  Claims 1, 14, 21, and 22 have been amended.  Claims 1, 7-8, 10, 13, 20-23, and 25-31 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, 13, 20-23, and 25-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chomik USPA_20030218022_A1 in view of Rosinski WO_9712758_A1 and Tai USPA_20050148268_A1.
1.	Regarding Claims 1, 7, 8, 10, 20-23, and 25-31, Chomik discloses using blown film process to produce multilayer films (paragraph 0036) for packaging (paragraph 0007) malodorous waste items such as soiled diapers wherein said multilayer film has a nylon (corresponds to claimed polyamide 6 or 66) layer (corresponds to claimed oxygen barrier layer) sandwiched between two layers (corresponds to claimed inner and outer layers) made of high density polyethylene (paragraph 0039).  Chomik does not mandate crosslinking.
2.	However, Chomik does not disclose the claimed ethylene alpha olefin copolymer of instant, independent Claims.  Also, Chomik does not suggest the claimed substantially non-resilient material.  Finally, Chomik does not disclose the claimed intermediate layer comprising adhesive resin.
3.	Rosinski discloses films for packaging (Abstract) that exhibits good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life (Page 3, Lines 21-26), good sealability (Page 6, Lines 6-10), and good adhesion (Page 4, Lines 29-31) comprising olefin layers used as outer layers (corresponding to Applicants’ “outer layer” and “inner layer” where the latter is in actuality another outer layer) (Claims 1, 2, 11, 13, and 17). Rosinski discloses that said olefins can be ethylene octene copoylmers (Page 14, Lines 1-5) and this is what is “most preferable” (Page 16, Lines 22-25) having a density of less than 0.95 (Page 18, Lines 16-28).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the outer and inner layers, of Chomik, by using the afore-mentioned ethylene octene copolymers, of Rosinski.  One of ordinary skill in the art would have been motivated in doing so in order to obtain good purge-resistance, good seal strength, economically manufacturable, good oxygen barrier, good shelf-life, good sealability, and good adhesion.
5.	Tai discloses using an adhesive that can be made of maleic anhydride grafted olefin polymer (corresponds to claimed adhesive material) that can be used in the form of a layer (corresponds to claimed intermediate layer comprising an adhesive) 
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the multilayer, of Chomik, by including the aforementioned layer comprising adhesive within its construction, as disclosed by Tai.  One of ordinary skill in the art would have been motivated in including said layer with adhesive in order to strengthen in the mechanical and cross directions of its product.  
7.	Although the claimed grammage is not disclosed, it is known that relatively thicker films results in providing barrier properties as mentioned previously.  Therefore, the Examiner respectfully submits that given that the material and density of the applied art of record are known and the same as that being claimed by Applicants, it would be expected for one of ordinary skill in the art to know how to vary the thickness to arrive at a predetermined grammage based on end-user product specifications.  
8.	Given the similarities between the claimed limitations and that which is being taught and suggested by Chomik in view of Rosinski and Tai it would be expected for the latter to inherently possess the claimed property of shrinkage.
9.	Regarding Claim 13, Chomik in view of Rosinski and Tai suggests using nylon of BASF (Chomik:  paragraph 0040) which comprise both homopolymers and copolymers.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 10, 2021